Citation Nr: 1541183	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  06-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the cervical spine, to include as secondary to arthritis of the knees and thoracic and lumbar spine.  

2.  Entitlement to service connection for depression secondary to arthritis of the knees and a low and mid back disability.

3.  Entitlement to rating in excess of 10 percent for arthritis of the left knee prior to August 27, 2008 and in excess of 60 percent from October 1, 2009.  

4.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

5.  Entitlement to a total rating for compensation purposes based on individual
unemployability (TDIU) prior to September 27, 2007 and from August 27, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to May 1976 and from March 1978
to May 1979.

These matters come before the Board of Veterans Appeals (Board) from an August
2005 rating decision of the Department of Veterans Affairs (VA), Regional Office
(RO) in Atlanta, Georgia, pertaining to the issue of entitlement to a TDIU, and from an August 2008 rating decision pertaining to the remaining issues.

In April 2010, the Veteran and a witness testified at a Travel Board hearing before
a Veterans Law Judge who is no longer employed by the Board concerning the claim for a TDIU.  A transcript of that hearing is of record.   

In October 2010, the claims were remanded for further development.  

In regard to the claim for increase for left knee disability, the Board notes that an August 2008 rating decision granted an increased, 100 percent rating for the disability for a period of 13 months effective August 27, 2008, based on the Veteran receiving a total knee replacement.  A 30 percent rating was assigned effective October 1, 2009.  Then, in a July 2013 decision, the RO increased the rating to 60 percent effective October 1, 2009.  As the Veteran has not expressed satisfaction with the ratings assigned, this claim for increase remains on appeal.  

The Veteran had also perfected an appeal pertaining to the separate issues of service connection for hypertension and a kidney disorder.  However, the RO subsequently granted service connection for hypertension and chronic kidney disease in the July 2013 rating decision.  Consequently, these claims are no longer on appeal.  In the July 2013 decision, the RO also granted entitlement to a TDIU effective from September 27, 2007 to August 26, 2008.  However, entitlement to a TDIU prior to September 2007 and from August 27, 2008 remains on appeal.  See the Veteran's representative's February 2015 post-remand brief. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the October 2010 remand, the Board noted that in October 2010, the Veteran's representative had filed a motion to remand the Veteran's claims for a Board videoconference hearing on the issues not covered in the April 2010 Board hearing.  Consequently, the Board remanded the case for this purpose.  However, there is no indication in the claims folder that the Veteran's hearing request has been addressed.  

To ensure compliance with due process requirements, and because Board videoconference hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for Board videoconference hearing in Atlanta, Georgia.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

